 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewtown CorporationandTeamsters Local Union651, affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 9-CA-2111516 June 1986DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union 6 August1984,1 the General Counsel of the National LaborRelationsBoard issued a complaint30Augustagainst the Company, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that the Union is the ex-clusive bargaining representative of the Company'semployees in the appropriate unit; on 17 July theUnion and the Company reached a full and com-plete agreement concerning terms and conditionsof employment; since 17 July the Union has re-quested Respondent to execute a written contractembodying the agreement; and since 2 August theRespondent has refused to bargain with the Unionby refusing to execute a written contract embody-ing the 17 July agreement. On 18 September theCompany filed an answer, admitting in part and de-nying in part the complaint allegations.On 31 October the General Counsel filed aMotion for Summary Judgement. On 5 Novemberthe Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Companyfiled a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentRule 56(c) of the Federal Rules of Civil Proce-dure provides that summary judgment shall begranted if the "pleadings, depositions, answers tointerrogatories, and admissions on file, togetherwith the affidavits, if any, show that there is nogenuine issue as to any material fact and that themoving party is entitled to a judgment as a matterof law."2 We have reviewed the instant matter inlight of this standard and conclude that the Gener-al Counsel'sMotion for Summary Judgment shouldbe granted.The allegations and filings in this case disclosethe following undisputed facts. The Union was cer-'All dates are 1984 unless otherwise indicated.z SeeLake Charles Memorial Hospital,240 NLRB 1330 (1979).tified in February 1980 as the exclusive collective-bargaining representative of the unit employees.Beginning April 1982 the Union and the Respond-ent held numerous bargaining sessions attemptingto negotiate a contract. By their 13 July bargainingsession the parties had agreed to a proposed con-tract except for two provisions concerning unionsecurity and contract duration; the Union proposeda union-shop provisionand a3-year contract, whilethe Respondent offered an open-shop provision anda 1-year contract. Before the meeting ended, UnionRespresentativeRex Edwards stated he wouldpresent the Respondent's proposals to the bargain-ing unit members for a vote and notify the Re-spondent of the outcome. There is no evidence ofallegationsin the record that the proposed con-tract's express terms required ratification or thatthe parties had ever agreed to a ratification require-ment.At a meeting held 16 July all 10 bargaining unitmembers voted on the Respondent's proposal. On17 July Edwards informed the Respondent that theunit ratified the contract by a vote of five for andfive against. On the same day, the Union sent theRespondent a draft of the contract and a letter re-questing that the parties meet as soon as possible tosign the contract.The Respondent immediately expressed doubtthat the parties were authorized to enter into abinding agreement absent a majority vote of theunion membership. The Respondent reiterated itsdoubt in a letter sent to the Union 20 July, in ameeting with the Union 1 August, and in a secondletter to the Union dated 2 August. In its 2 Augustletter the Respondent expressed concern that "in avote of 100 percent of the members of the unit, amajority failed to approve the proposal submittedby the companyand ... union. . . ." The Re-spondent's letter further stated that the Internation-alUnion's constitution and Local Union's bylaws"embody the idea that a majority must approve theratificationof contract proposals," and that theUnion was violating the Act by insisting on theagreement's execution absent a majority vote.3 TheRespondent has since refused to sign an agreement.0 The Local Union's bylaws, art. VII,sec 3, state.Members at each separate division,craft, or place of employmentauthorized to hold separate meetings may vote separately on duesand assessments which may apply to them alone,if higher than themmimum applicable to the general membership,and may, when au-thorized by the Local Union Executive Board,vote separately onapproval or disapprovalof, oron matters arising under, contracts ap-plicable only to them,and strikes or other activities in which onlythey will participateThe International's constitution,art.XII,sec 1, states.Contracts may be accepted by a majority vote of those membersinvolved in negotiations and voting, or a majority of such membersContinued280 NLRB No. 38 NEWTOWN CORP.The Respondent admits it refused to execute awritten agreement with the Union but denies thepartiesreached a full and finalagreement,contend-ing that by deciding to take the Respondent's finalproposals to a bargaining unit membership vote,the Union made the agreement's effectiveness con-tingent upon the unit members' ratification. TheRespondent further argues it is excused from its ob-ligation to execute a written contract because itsproposals were not ratified by a majority vote ofthe unit membership, as it contends the Union'sconstitution and bylaws require.We find no meritto the Respondent's contentions.It iswell settled that when parties have reachedan agreement concerning terms and conditions ofemployment, one party's refusal to reduce to writ-ing andto sign the agreed-upon contract violatesthe Act.4 The Respondent does not dispute that itmade a contract offer to the Union on 13 July, andon 17 July the Union conveyed acceptance by in-forming the Respondent the contract had been rati-fied.In view of the Board's holdings thatinternalunion matters cannot effect the validity of collec-tive-bargainingagreements, the Respondent's argu-mentthat the Union's constitution and bylaws pro-hibit it from executing an agreement absent a ma-jority vote is incorrect as a matter of law.5Electra-FoodMachinery,241NLRB 1232, 1233 (1979),enfd. 621 F.2d 956 (9th Cir. 1980);M & M Oldsmo-bile,156NLRB 903, 905 (1966). As the Boardstated inMartin J. Barry Co., 241NLRB 1011,1013 (1979):6Furthermore, even if ratification were a pre-condition,we find that Respondent has nostanding to question the validity of the proce-dures used by the Union in ratifying the agree-ment.It is well settled that ratification is an in-ternal union matter which is not subject toquestion by an employer. Here, there was ameetingatwhich a vote was taken, and themay directfurthernegotiationsbefore a final vote on the employer'soffer is taken,as directedby the LocalUnion Executive Board.When,in thejudgmentof the Local Union ExecutiveBoard, an em-ployer has made a finalofferof settlement, such offer must be sub-mitted to the involved membership and can be rejectedonly by atwo-thirds(2/3) voteof the membersinvolvedin the negotiationsand voting or responding to a referendum mail ballot If a settlementcannot be reached, the Local UnionExecutive Board shall order asecret ballotto be takenand it shall require a two-thirds(2/3) major-ity of those members of the Local Unioninvolved in such negotia-tions and voting to adopt a motion to stoke4H J. Heinz Co v NLRB,311U S 514 (1941);K Mart Corp.,238NLRB 1173, 1179 (1978)5Although we do not rely on our interpretationof theconstitutionalprovision in question,an examination of the relevant clause persuades usthat the Respondent's interpretation is incorrect,as the clause states thata two-thirds bargaining unitvoteis required to reject an employer's finaloffer.See fn3, aboves See alsoChilders Products Co,276 NLRB 709 (1985).351Union concluded that the meeting and votemet its standards for a valid ratificationvote. . . . Respondent may not raise questionsconcerning the Union's internal procedures inorder to avoid its obligation to sign theagreed-uponcontract. For this reason,it is un-necessary and inappropriate for us to considerwhether, in fact, the procedure followed bythe Union was consistent with its normal ratifi-cation procedure.Accordingly, we find that by refusing to executeawritten contract embodying the party's agree-ment the Respondent has violated Section 8(a)(5)and (1) of the Act. We therefore grant the GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a Kentucky corporation, has beenengaged in the operation of a solid waste transferstationat itsfacility inLexington,Kentucky.During the year preceding the issuance of the com-plaint, a representative period, the Company pro-vided refuse transfer services valued in excess of$50,000 for the Lexington Fayette Urban CountyGovernment, which meets the Board's direct non-retail standards and which is engaged in interstatecommerce.We find that the Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationOn 7 February 1980 the Union was certified asthe collective-bargainingrepresentative of the em-ployees in the following appropriate unit:All productionand maintenanceemployeesemployed by Newtown Corporation at itsLexington, Kentucky facility, including truckdrivers, litter pickers,maintenence men andtraffic controllers, but excluding all office cler-ical employeesand allprofessional employees,guardsand supervisors as defined in the Act.The Unioncontinuesto be the exclusiverepresent-ative under Section9(a) of the Act. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request to Bargain and the Respondent'sRefusalsSince 17 July the Union has requested the Com-pany to execute a written collective-bargainingagreement embodying the terms of the parties' 17July agreement,and since2 August the Companyhas refused.We find that this refusal constitutes anunlawful refusal to bargain in violation of Section8(a)(5) and(1) of the Act.CONCLUSIONS OF LAWBy refusing since 2 August to execute a writtencollective-bargaining agreementwith the Union asthe exclusive collective-bargaining representativeof employees in the appropriate unit, the Companyhas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act,by refusing since2 August to execute an agreed-upon contract withtheUnion, we shall order it to cease and desistand, upon request,to execute a written collective-bargaining agreement embodying the parties' 17July agreement and to give retroactive effect to theagreementfrom the effective date of the contract'and make employees whole for any losses theymay have suffered as a result of the failure to exe-cute the agreement,with such amounts to be com-puted in the manner set forth inOgle ProtectionService,183 NLRB 682 (1970), enfd. 444 F.2d 502(6th Cir. 1971), plus interest as computed inFloridaSteel Corp.,231 NLRB 651 (1977).ORDERThe National Labor Relations Board orders thatthe Respondent, Newtown Corporation, Lexington,Kentucky,itsofficers,agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to execute a written collective-bar-gaining agreementembodying its 17 July 1983agreementwith Teamsters Local Union 651, affili-ated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.(b) In any like or related manner interferingwith,restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.4As none of the allegations or filings in this case disclose the effectivedate of the parties'contract,we leave the determination of that matter tothe proceeding's compliance stage.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request,promptly execute and give retro-active effect to a written collective-bargainingagreementembodying its 17 July agreement withtheUnion as the exclusive representative of theemployees in the following appropriate unit:All production and maintenance employeesemployed by Newtown Corporation at itsLexington,Kentucky facility, including truckdrivers, litter pickers,maintenancemen andtraffic controllers, but excluding all office cler-ical employees and all professional employees,guards and supervisors as defined in the Act.(b)Make employees whole for any losses theymay have suffered as a result of the failure to exe-cutethe agreement in the mannerset forth in theremedy section of this decision.(c)Post at its facility in Lexington, Kentucky,copies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative,shall beposted by the Respondent immediately upon re-ceiptand maintainedfor 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be takenby theRespondent toensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe NationalLaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to execute a written collec-tive-bargaining agreementembodying our 17 July1983 agreement with Teamsters Local Union 651,affiliatedwith theInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers NEWTOWN CORP.353of America as the exclusive representative of theemployees in the bargaining unit.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL, on request, promptly execute and giveretroactive effect to a written collective-bargainingagreement embodying our 17 July agreement withtheUnion as the exclusive representative of theemployees in the bargaining unit.All production and maintenance employeesemployed by us at our Lexington, Kentuckyfacility, including truck drivers, litter pickers,maintenance men and traffic controllers, butexcluding all office clerical employees and allprofessional employees,guards and supervisorsas defined in the Act.WE WILL make you whole for any losses youmay have suffered as a result of the failure to exe-cute the agreement, with interest.NEWTOWN CORPORATION